Citation Nr: 1743450	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-27 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the San Diego, California Regional Office (RO).

In April 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. 


FINDINGS OF FACT

1. The Veteran is not presumed sound on service entrance as to any preexisting right knee disorder.

2. The Veteran's preexisting right knee disorder was not permanently aggravated by his active service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued a July 2009 letter to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in 

developing his claim. The July 2009 letter was issued to the Veteran prior to the November 2009 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). For these reasons, the Board finds that the VA's duties to notify and to assist have been met. 

II. Analysis

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examinations does not constitute a notation of such conditions." Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

On his May 1974 pre-service entrance medical history questionnaire, the Veteran reported that in June 1973, he injured his right knee, and in August 1973, underwent right knee surgery, which resulted in cartilage removal. The Veteran's May 1974 pre-service entrance medical examination indicates that he had mild laxity of the anterior right knee cruciate ligaments with a 2 and one-half inch vertical medial scar. 

The Veteran was assigned a profile designation of "2" for his lower extremities under the PULHES system. See generally Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)); also e.g., Army Regulation 40-501, December 2007 and update August 2010. 

The report of medical examination indicates that service medical examiners recommended that the Veteran undergo consultation with an orthopedic surgeon. 
On orthopedic examination in June 1974, the Veteran was diagnosed with status post-operative removal of the right medial meniscus from August 1973, without symptoms, but with residual mild instability of the anterior cruciate ligaments. A radiographic examination resulted in normal findings. The orthopedic examiner found that the Veteran was fit for duty. 

In a September 1974 service department record of medical care, the Veteran complained of a "burning pain" and reported that his right knee was swollen. The service medical examiner diagnosed the Veteran with an "old torn anterior cruciate ligament" and found that his right knee disorder preexisted service. The Veteran was discharged from active service because of "failure to meet established physical standards." The reviewing medical board found the Veteran's disorder existed prior to and was not aggravated by service.  Although an October 1974 final medical consultation note indicates that the Veteran's left knee symptoms were pain with activity especially [climbing] stairs, as there is no other reference in the service medical records to the left knee, the notation appears to refer to the right knee symptom. The notation indicates that the Veteran was pending existing prior to service discharged (EPTS) "as planned."   

The Veteran clearly reported a surgery of the right knee during his service entrance examination. Investigation by military medical examiners resulted in a noting of clinical evidence of the procedure and scarring and although the Veteran was accepted for service, his PULHES profile indicates that he was excused from fully 
performing training because of this noted defect. The Veteran is not therefore presumed sound upon service entry. 

The remaining question is whether the evidence of record shows that the Veteran's preexisting right knee disorder was permanently aggravated beyond its natural progression during active service.  Under 38 U.S.C.A. § 1153, aggravation of a preexisting injury or disease is presumed where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  

To support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).   

Although not dispositive the September 1974 service medical board proceeding found that the Veteran's preexisting right knee condition was not aggravated by active service.  

During his April 2017 hearing, the Veteran testified that after service, he was employed as a seaman and cook/baker for the Merchant Marine for four and one-half years; a security guard and then as carpenter. He testified that he did not recall ever having a physical examination during his employment with the Merchant Marine. 

December 1998 to November 2000 private orthopedic treatment records indicate that the Veteran sought treatment for a July 1997 non-service connected injury to his lower back and both knees. The Veteran reported the injury involved lifting "100 to 150 pounds by himself" and that "his back and right knee developed acute pain." In the September 1999 "apportionment" section of the record, the Veteran reported that before his July 1997 injury, he experienced "occasional soreness" in his right knee but  received no treatment for it. The examiner opined that due to the Veteran's pre-service medial meniscectomy, but without the Veteran's July 1997 post-service injury, he would have "intermittent minimal to slight pain in his right knee."

The Veteran underwent a VA examination in September 2009, unaccompanied by the claims file. The VA examiner noted the Veteran's report of his pre-military service surgery, and the Veteran's report of physical activities to include "prolonged running and wearing of heavy equipment" which resulted in developing pain and swelling. The examiner observed that the right knee condition "certainly worsened" to result in the Veteran's discharge. However, the September 2009 examiner observed that it would be mere speculation to ascertain the degree of aggravation caused by military service.

The examiner's opinion is flawed in one critical respect:  he based his opinion solely on the Veteran's report, without knowledge or consideration of the Veteran's July 1997 post-service injury. The opinion is not therefore probative. Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008), Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Guerrieri v. Brown, 4 Vet.App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder);

In February 2011, the Veteran was afforded another VA examination. The examiner noted that post-service, the Veteran was employed as a cook and carpenter for 25 to 30 years and was "doing a lot of placement of heavy doors, a lot of squatting and bending and he was developing increased knee symptoms." The examiner opined that the "few weeks that the [Veteran] was in service did not contribute to the overall resulting degenerative process . . . and the current disability, . . . is not based on any aggravation for the time period he was in the service." 

On April 2017, the Veteran's private orthopedist from December 1998 to November 2000, provided a written statement that the Veteran injured his right knee during active service, and that he had a pre-service torn meniscus in 1973 for which the Veteran underwent a pre-service meniscectomy. This written statement is of little to no probative value because it does not address the Veteran's history after service, including his post-service industrial accident, nor provides any information as to whether the Veteran's preexisting right knee disorder was aggravated beyond its natural progression during active service which countervails the opinion of the VA examiner.

A preponderance of the evidence is against a finding that the Veteran's preexisting right knee disorder was permanently aggravated beyond its normal progression during active service. The Veteran's service treatment records specifically indicate that his preexisting right knee disorder was not aggravated by active service. The Veteran reported to his private orthopedic doctor that despite having "occasional soreness," the Veteran did not seek treatment for his right knee between service separation and his July 1997 right knee injury - approximately 23 years. 

The Veteran's private orthopedic doctor - who treated the Veteran's July 1997 non-service connected right knee injury for approximately two years - reported that the Veteran's "intermittent minimal to slight pain in his right knee" was due to his pre-service medial meniscectomy. The November 2009 VA examiner concluded that despite the Veteran's alleged "persistent" right knee discomfort after service separation, the Veteran was capable of performing work as a carpenter. The February 2011 VA examiner concluded that any aggravation in active service did not result in the Veteran's current disability, but rather due to the Veteran's pre-service right knee injury and non-service connected July 1997 right knee injury. Therefore, service connection is not warranted and the claim is denied.       

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right knee disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


